March 3 2015


                                          DA 14-0331
                                                                                            Case Number: DA 14-0331

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2015 MT 68


OLIVER W. ARLINGTON,

              Petitioner and Appellant,

         v.

MILLER’S TRUCKING, INC.,
a Montana Corporation,

              Respondent and Appellee.



APPEAL FROM:           District Court of the Third Judicial District,
                       In and For the County of Granite, Cause No. DV-11-11
                       Honorable Ray J. Dayton, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Oliver W. Arlington (self-represented); Philipsburg, Montana

                For Appellee:

                       Brian J. Smith, Kathryn S. Mahe, Garlington, Lohn & Robinson, PLLP;
                       Missoula, Montana



                                                    Submitted on Briefs: October 29, 2014
                                                               Decided: March 3, 2015


Filed:




                                            Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Oliver W. Arlington appeals from an order of the Third Judicial District Court,

Granite County, denying his petition for judicial review of the final agency decision issued

by the Montana Department of Labor and Industry Hearings Bureau (Department). We

affirm in part, reverse in part, and remand to the District Court with instructions to remand to

the Hearing Officer for further proceedings consistent with this opinion.

¶2     We restate the issues on appeal as:

       1.     Did substantial evidence support the Hearing Officer’s finding that Arlington

       and Miller’s did not have an oral employment agreement guaranteeing over $60,000

       per year in wages?

       2.     Are the Hearing Officer’s conclusions of law contrary to applicable wage and

       hour law?

       3.     Are the Hearing Officer’s factual findings clearly erroneous?

       4.     Did the Hearing Officer abuse his discretion when he refused to admit

       documents pertaining to regulatory violations by Miller’s?

¶3     Arlington raises several other issues on appeal, none of which were raised below. We

generally refuse to consider issues raised for the first time on appeal; therefore, we do not

address those issues. City of Missoula v. Moore, 2011 MT 61, ¶ 13, 360 Mont. 22, 251 P.3d
679.




                   PROCEDURAL AND FACTUAL BACKGROUND
                                               2
¶4     Arlington worked as a log truck driver for Miller’s Trucking from September 2008

through August 2009. Arlington claims he is owed wages in accordance with a verbal

employment agreement which guaranteed him $60,000 to $70,000 a year. Arlington also

claims he is owed unpaid overtime wages.

¶5     Arlington filed a wage claim with the Department and a contested hearing was held

on March 9, 2011. After the conclusion of the hearing, the Hearing Officer dismissed

Arlington’s claims, finding that there was no agreement for a guaranteed wage of over

$60,000 annually and holding that Arlington was exempt from the Fair Labor Standards

Act’s (FLSA) overtime requirements and therefore was not entitled to overtime pay. The

District Court affirmed that decision, and Arlington appealed. In his first appeal, we held

that Arlington should have been permitted to obtain and introduce into evidence job

advertisements issued by Miller’s. Arlington v. Miller’s Trucking, Inc., 2012 MT 89, ¶ 25,

364 Mont. 534, 277 P.3d 1198 (Arlington I). We further held that Arlington was not an

exempt employee under the FLSA. Arlington I, ¶ 45. Based on those holdings, we reversed

and remanded for a determination of whether the ads bore on Arlington’s claim that there

was an employment agreement for over $60,000 per year and a determination of the amount

of overtime pay owed to Arlington. Arlington I, ¶ 46.

¶6     On remand, Arlington was permitted to introduce Miller’s job advertisements into

evidence. The Hearing Officer found, however, that even in light of the ads, there was still

no agreement for a guaranteed wage in excess of $60,000 per year.

¶7     Regarding his unpaid overtime claim, Arlington presented evidence of the hours he

had worked, showing extensive overtime. Miller’s attacked the credibility of Arlington’s
                                             3
evidence, presenting evidence suggesting Arlington’s claimed hours were grossly inflated.

The Hearing Officer found that Miller’s was unable to keep records of Arlington’s hours

because Arlington failed to provide Miller’s with his hours as requested at the end of each

pay period. The Hearing Officer then found that Arlington’s records of the hours he worked

were not credible because: 1) they were internally inconsistent; 2) they were in conflict with

credible testimony from other employees that Arlington was seen resting in his truck for

hours that he claimed he was working; and 3) they were inconsistent with the credible

testimony of other employees that it took them substantially less time to complete the same

work than Arlington was claiming. The Hearing Officer accordingly found that Arlington

failed to produce sufficient evidence to show the number of hours he worked.

¶8     On review, the District Court affirmed. Arlington appeals.

                               STANDARDS OF REVIEW

¶9     When reviewing a district court’s decision regarding the review of an agency action,

the Montana Administrative Procedure Act governs this Court’s review, and the scope of

review is limited. Citizens Awareness Network v. Mont. Bd. of Envtl. Rev., 2010 MT 10,

¶ 13, 355 Mont. 60, 227 P.3d 583. Under § 2-4-704(2)(a), MCA, a court may not substitute

its judgment for that of the agency as to the weight of the evidence on questions of fact. The

court may reverse or modify the decision if substantial rights of the appellant have been

prejudiced because:

       (a) the administrative findings, inferences, conclusions, or decisions are:
           (i) in violation of constitutional or statutory provisions;
           (ii) in excess of the statutory authority of the agency;
           (iii) made upon unlawful procedure;
           (iv) affected by other error of law;
                                              4
          (v) clearly erroneous in view of the reliable, probative, and substantial
          evidence on the whole record;
          (vi) arbitrary or capricious or characterized by abuse of discretion or
          clearly unwarranted exercise of discretion.

Section 2-4-704(2)(a), MCA.

¶10    The same standards used by the district court are applied when reviewing a district

court order affirming or reversing an agency decision. Ostergren v. Dep’t of Revenue, 2004
MT 30, ¶ 11, 319 Mont. 405, 85 P.3d 738. In contested cases, district courts review

administrative decisions to determine whether the findings of fact are clearly erroneous and

whether the agency determined the law correctly; we review the district court’s decision in

the same way. Ray v. Mont. Tech of the Univ. of Mont., 2007 MT 21, ¶ 24, 335 Mont. 367,

152 P.3d 122.      If a finding is not supported by substantial evidence, the court

misapprehended the effect of evidence, or if this Court’s review of the record convinces us a

mistake has been made, a finding is deemed clearly erroneous. Montanans v. State, 2006
MT 277, ¶ 19, 334 Mont. 237, 146 P.3d 759.

                                       DISCUSSION

¶11 1. Did substantial evidence support the Hearing Officer’s finding that Arlington and
Miller’s did not have an oral employment agreement guaranteeing over $60,000 per year in
wages?

¶12    The Hearing Officer held that the job postings at issue in Arlington’s first appeal only

established that Miller’s sometimes told prospective employees that drivers “typically”

earned $60,000. The Hearing Officer found that even in light of the job postings, there was

no oral employment agreement guaranteeing Arlington $60,000 or more per year. The

owner of Miller’s and several employees testified that compensation was based only on 25%

                                              5
of the load value for every load drivers hauled and that there was no guarantee as to how

much a trucker would make annually. The Hearing Officer found that testimony credible.

Our review of the record establishes that there was sufficient credible evidence to support the

Hearing Officer’s determination.

¶13 2. Are the Hearing Officer’s determinations contrary to applicable wage and hour
law?

¶14    Arlington argues the Hearing Officer’s determination that Arlington’s claims should

be denied in their entirety stems from a misapplication of the relevant legal standards.

Arlington’s arguments boil down to two contentions: first, that the Hearing Officer erred

when he found that Miller’s failure to keep records of Arlington’s time was Arlington’s fault;

second, that the Hearing Officer applied a higher standard to Arlington’s burden of proof to

establish his hours than was actually required by relevant case law.

¶15    Both federal and Montana law require employers to pay employees overtime wages,

unless an exemption applies. Under the federal Fair Labor Standards Act (FLSA) and

Montana law, an employer is required to pay overtime of at least one and one-half times of

an employee’s regular rate of pay for hours worked in excess of forty hours per week.

29 U.S.C. § 207(a)(1) (2008); § 39-3-405(1), MCA. If an employer does not comply with

this provision, an employee may maintain an action against the employer to recover unpaid

overtime compensation, penalties, and possibly liquidated damages. 29 U.S.C. § 216(b)

(2008); §§ 39-3-206 to -207, MCA.

¶16    To ensure employees are paid overtime when it is owed, both federal and state laws

require employers to keep records of employee’s hours. 29 U.S.C. § 211(c); Mont. Admin.

                                              6
Rawle 24.16.6102(1)(g). In Garsjo v. Dep’t of Labor & Indus., we adopted the U.S. Supreme

Court’s approach to determining an employee’s claims for unpaid overtime when the

employer did not keep records of the employee’s time. Garsjo v. Dep’t of Labor & Indus.,

172 Mont. 182, 188–89, 562 P.2d 473, 476–77 (1977) (quoting Anderson v. Mt. Clemens

Pottery Co., 328 U.S. 680, 687, 66 S. Ct. 1187, 1192 (1946)). In Anderson v. Mt. Clemens

Pottery Co., the U.S. Supreme Court held that when the employer fails to record the

employee’s hours, the employee’s records may be used to determine the amount of time

worked. Anderson, 328 U.S. at 687, 66 S. Ct. at 1192. The employee may substantiate his

claim by showing “that he has in fact performed work for which he was improperly

compensated and [producing] sufficient evidence to show the amount and extent of that work

as a matter of just and reasonable inference.” Garsjo, 172 Mont. at 188–89, 562 P.2d at

476–477 (quoting Anderson, 328 U.S. at 687, 66 S. Ct. at 1192).

                Miller’s Failure to Keep Records of Arlington’s Hours

¶17    The Hearing Officer’s attribution of fault to Arlington for Miller’s failure to keep

records of his hours is contrary to established law. The Hearing Officer found that “Miller’s

was unable to obtain and maintain records of the hours Arlington worked because, even

though Miller’s requested, demanded, and required such hours from him, Arlington failed

and refused to provide them.” The Hearing Officer believed that, because Arlington was

required to keep track of his own hours by U.S. Department of Transportation (DOT)

regulations, Arlington’s failure to submit hours to Miller’s made him equally responsible for

Miller’s failure to record Arlington’s hours. However, the burden to maintain accurate

records falls on the employer regardless of whether the employee is responsible for recording
                                             7
his own hours. McGrath v. Cent. Masonry Corp., 2009 U.S. Dist. LEXIS 94870, 17 (D.

Colo. 2009); see also Skelton v. American Intercontinental Univ. Online, 382 F. Supp. 2d
1068, 1071–72 (N.D. Ill. 2005) (holding that employer must maintain accurate time records

notwithstanding the fact that employees were responsible for submitting time sheets and

failed to submit overtime hours). “The FLSA makes clear that employers, not employees,

bear the ultimate responsibility for ensuring that employee time sheets are an accurate record

of all hours worked by employees.”          Skelton, 382 F. Supp. 2d at 1071–72 (citing

29 U.S.C. § 211(c); Anderson, 328 U.S. at 687, 66 S. Ct. at 1192); see also Ladegaard v.

Hard Rock Concrete Cutters, Inc., 2004 U.S. Dist. LEXIS 16288, 12 (N.D. Ill.

2004) (employer cannot “escape its responsibility to pay employees for all time worked by

relying solely on the hours reported on employees’ time sheets”). “Indeed, the Supreme

Court’s reasoning in Anderson makes it clear that an employer should not benefit from its

own failure to maintain an adequate and accurate record-keeping system.” McGrath, 2009
U.S. Dist. LEXIS 94870 at 17.

¶18    Even though Arlington was required to keep track of his hours for purposes of DOT

regulations, his failure to do so did not absolve Miller’s of its duty to maintain records of his

hours for purposes of wage and hour laws. The employer cannot shift the obligation to keep

track of employees’ hours for purposes of wage and hour laws to the employee, even when

the employee is required by other regulations to keep track of his hours. If plaintiff’s

evidence of hours worked is inaccurate or imprecise because the employer’s time-keeping

practices made it difficult to ascertain the truth, the employer rather than the employee must

suffer the consequences. Walton v. United Consumers Club, 786 F.2d 303, 314–15 (7th Cir.
                                               8
1986). The Hearing Officer erred in concluding the contrary.

                              Arlington’s Burden of Proof

¶19    When the employer fails to record the employee’s hours, the employee’s records may

be used to determine the amount of time worked. The employee may substantiate his claim

by proving “that he has in fact performed work for which he was improperly compensated

and [producing] sufficient evidence to show the amount and extent of that work as a matter

of just and reasonable inference.” Wage Claim of Holbeck v. Stevi—W., 240 Mont. 121,

125–126, 783 P.2d 391, 394–95 (1989) (quoting Anderson, 328 U.S. at 687, 66 S. Ct. at

1192). The employee’s records, however, need not be precise. Wage Claim of Holbeck, 240
Mont. at 126, 783 P.2d at 395.

¶20    The Hearing Officer held that “Arlington has not produced, on the entire record,

sufficient evidence to show the amount and extent of the work he alleged that he performed,

as a matter of just and reasonable inference.” To support his claimed hours, Arlington

produced calendars listing beginning and end times for each day he worked for Miller’s. He

further provided testimony consistent with those calendars. This was sufficient to meet

Arlington’s burden under the standard established by the Supreme Court in Anderson and

adopted by this court in Wage Claim of Holbeck. Frequently, employees are able to offer

only their own vague testimony that they worked over eight hours a day. See e.g. McGrath,

2009 U.S. Dist. LEXIS 94870 at 17–19 (despite defendant’s contention that plaintiff’s

testimony was uncorroborated, speculative, and therefore insufficient, plaintiff’s evidence

was sufficient under Anderson’s “deferential standard”). The Hearing Officer held that

Arlington failed to meet his burden of production because the evidence Arlington produced
                                            9
was inaccurate and untrustworthy due to internal inconsistencies and conflicts with the

credible testimony of other truckers about how much time it took them to complete

substantially the same tasks.

¶21    In Anderson, the Supreme Court specifically contemplated that employees’ evidence

of the hours they worked would be imprecise and untrustworthy. “Employees seldom keep

such records themselves; even if they do, the records may be and frequently are

untrustworthy.” Anderson, 328 U.S. at 687, 66 S. Ct. at 1192 (emphasis added). The Court

nonetheless held that, because of the employer’s duty to keep records of employee hours, the

employee bears a light burden of production when the employer fails to keep records:

      Due regard must be given to the fact that it is the employer who has the duty
      under § 11 (c) of the Act to keep proper records of wages, hours and other
      conditions and practices of employment and who is in position to know and to
      produce the most probative facts concerning the nature and amount of work
      performed . . . . [W]here the employer’s records are inaccurate or inadequate
      and the employee cannot offer convincing substitutes, a more difficult problem
      arises. The solution, however, is not to penalize the employee by denying him
      any recovery on the ground that he is unable to prove the precise extent of
      uncompensated work. Such a result would place a premium on an employer’s
      failure to keep proper records in conformity with his statutory duty.
Anderson, 328 U.S. at 687, 66 S. Ct. at 1192 (emphasis added). In short, when an employer

has failed to maintain adequate records of an employee’s hours, it is expected that the

employee will not be able to offer convincing substitutes for the employer’s records.

Moreover, whatever evidence the employee does produce can be expected to be

“untrustworthy.” Anderson, 328 U.S. at 687, 66 S. Ct. at 1192. The solution in such

situations, however, is not to penalize the employee for his inability to accurately prove his

hours by denying his claims in their entirety.



                                             10
¶22    The employee may substantiate his claim by showing “that he has in fact performed

work for which he was improperly compensated and [producing] sufficient evidence to show

the amount and extent of that work as a matter of just and reasonable inference. The burden

then shifts to the employer to come forward with evidence of the precise amount of work

performed or with evidence to negative the reasonableness of the inference to be drawn from

the employee’s evidence.” Anderson, 328 U.S. at 687, 66 S. Ct. at 1192. Contrary to the

Hearing Officer’s holding, Arlington’s evidence was sufficient to shift the burden to

Miller’s.

¶23    3. Are the Hearing Officer’s factual findings clearly erroneous?

¶24    While Arlington met his burden to show the amount and extent of the hours he

worked, an employee does not necessarily get every hour he claims simply because the

employer did not keep records. Once Arlington met his burden, the burden shifted to

Miller’s to present evidence of the precise hours Arlington worked or to negate the

reasonableness of Arlington’s claimed hours. Wage Claim of Holbeck, 240 Mont. at 126,

783 P.2d at 395.

¶25    Although the Hearing Officer concluded Arlington had not met his burden, the

Hearing Officer nonetheless held that “even if [Arlington] had provided . . . sufficient

evidence, Miller’s negated the reasonableness of any just inference that perhaps could

otherwise have been drawn regarding the amount of time Arlington actually worked, based

upon his own evidence.” Thus, the Hearing Officer held that even if the burden had shifted

to Miller’s, Miller’s effectively discredited Arlington’s evidence.



                                             11
¶26    Arlington argues, however, that even Miller’s evidence established that he worked in

excess of 40 hours a week, at least during some weeks. Miller’s presented testimony from

the owner, Tony Miller, and several drivers that it takes from 4 to 5 hours, roundtrip, to load,

haul, and unload each load. According to all of Miller’s witnesses, drivers were hauling 2 to

3 loads per day. According to the testimony of Miller’s own witnesses, then, truckers were

spending a minimum of 40 hours per week just hauling logs (4 hours per load x 2 loads per

day x 5 days per week = 40 hours). However, the 40 hours represent only the time spent

loading, hauling, and unloading; those hours do not account for other tasks that drivers were

required to perform. Before the drivers picked up their first load on Monday, they had to

pick up their trucks at Miller’s base in Judith Gap. According to Tony Miller, the drive from

Judith Gap to the job sites near Roundup where the first load would be picked up took 1.5

hours each Monday. Tony Miller’s testimony also established that when the drivers returned

their trucks on Friday, the trip from their last drop off in Laurel to Miller’s base in Judith

Gap took 2 hours. The initial pick up and drop off of the truck would therefore add 3.5 hours

to each week. Other uncontradicted evidence established that drivers had to refuel their

trucks, do a pre-trip safety inspection each day, start their truck and let it warm up before

they began driving, and were required to wash their trucks once a week—all of which adds

further hours to the 40 to 75 hours per week spent hauling, loading, and unloading and the

3.5 hours to pick up and drop off the truck at the base. Arlington also presented uncontested

testimony that the trucks occasionally got flat tires which the drivers had to repair, and he

would sometimes have to take the truck to the shop and wait while it was repaired. Thus, the

record establishes that, even assuming Arlington was hauling the minimum 2 loads per day
                                              12
in the minimum amount of time (4 hours), he was necessarily working 40 hours per week

before including the various extraneous tasks necessarily attendant to his job.

¶27    The Hearing Officer found that Arlington averaged 2 loads per day, but nonetheless

found that, “[t]aken as a whole, the evidence adduced does not support a finding of any

overtime worked by Arlington, even as an approximation.” The Hearing Officer’s mistake

arises from a misapprehension of the other truckers’ testimony. The Hearing Officer noted

that, “by [Arlington’s] own evidence, he averaged perhaps two loads a day, which, according

to their testimony, other drivers could have completed while working less than, or certainly

not more than, 40 hours a week.” Four witnesses testified to the amount of time it took to

complete each load. Tony Miller, Trent Wolstad, and Robert Beeman testified that it took 4

to 4.5 hours for each load. Marshall Aamold testified that it took 4 to 5 hours for each load.

All four witnesses were called by Miller’s, and nothing in the record contradicted their

testimony. Thus, the witnesses all testified that it took a minimum of 4 hours to complete a

load. Therefore, as noted above, at two loads per day, Arlington would have hauled 10 loads

per week, making for a minimum of 40 hours per week, before factoring in the weekly truck

pick up and drop off and other incidental work.

¶28    Thus, our review of the record convinces us a mistake has been made, and the Hearing

Officer’s finding that Arlington never worked over 40 hours in a week is clearly erroneous.

See Montanans v. State, ¶ 19 (“if this Court’s review of the record convinces us a mistake

has been made, a finding is deemed clearly erroneous”).

  The Appropriate Remedy When an Employee’s Claimed Hours Lack Credibility



                                             13
¶29    It is not unusual for the trier of fact to find that an employee’s claimed overtime hours

lack credibility. For example, in Genao v. Blessed Sacrament School, a federal district court

made such a credibility determination under facts similar to those in this case. Genao v.

Blessed Sacrament Sch., 2009 U.S. Dist. LEXIS 95787 (E.D.N.Y. 2009). In Genoa, the

plaintiff testified that he had spent 6 hours a day cleaning classrooms, all of which was

overtime. Genao, 2009 U.S. Dist. LEXIS 95787, 22–24. A witness for the defense,

however, pointed out that the work was completed by others in 3 hours per day and should

not have taken the plaintiff any longer. The court found the plaintiff’s claimed hours were

not credible in light of the defense witness’s testimony.

¶30    The appropriate remedy when an employee’s claimed hours lack credibility,

however, is to reduce those hours to the extent they lack credibility. This is what the Court

in Genao did. It reduced the plaintiff’s claimed overtime hours to the extent they conflicted

with the credible evidence presented by the defense. Genao, 2009 U.S. Dist. LEXIS 95787

at 23–24. In light of Anderson’s directive that employee’s evidence can be sufficient despite

being untrustworthy, the preferred procedure is to reduce an employee’s claimed hours to the

extent they lack credibility, not to deny the employee’s claims altogether. Similarly, where

the employee’s evidence is internally inconsistent, the appropriate remedy would be to

discredit the greater of the employee’s hour calculations, rather than determine the employee

may not recover at all.

¶31    We recognize the difficulty the trier of fact faces in determining how many hours an

employee worked when the employee’s evidence does not reliably establish hours worked.

Such difficulty is inherent in wage and hour cases, however. See e.g. Fegley v. Higgins, 19
                                              14
F.3d 1126, 1133 (6th Cir. 1994) (trial court placed too heavy a burden on employee when

trial court refused to extrapolate from patchwork of evidence presented by employee and

denied all claims based on that evidence; employee’s evidence was sufficient to shift burden,

and employer’s evidence suggested employee worked over forty hours a week). There are a

number of ways for a trier of fact to determine compensable hours in such situations,

including calculating based on the employer’s documents or averaging the hours worked by

other employees. See e.g. Powell v. CompuCom Sys., 1996 U.S. Dist. LEXIS 3989, 5–6 (D.

Or. 1996) (compelling production of employer’s documents that show number of tasks

employee performed for purposes of determining employee’s hours); Herman v. Hector I.

Nieves Transp., Inc., 91 F. Supp. 2d 435, 441 (D.P.R. 2000) (establishing number of hours

truckers worked by calculating average hours it took to complete a day’s work based on

testimony of several truckers regarding time needed to complete various tasks). An

inaccurate method of computing an employee’s time is preferable to denying the employee’s

claim for inaccurate evidence. See e.g. Bell v. Farmers Ins. Exch., 115 Cal. App. 4th 715,

750–51, 9 Cal. Rptr. 3d 544, 575 (2004) (trial court’s method of calculating hours inherently

inaccurate, but nonetheless sufficient in light of the important policy underlying overtime

laws).

¶32      The Hearing Officer may reduce the number of hours Arlington claims to have

worked to the extent his claims lack credibility, and he may reduce them where there are

inconsistencies. The Hearing Officer may not, however, reduce the hours below the amount

that the defendant’s own evidence establishes Arlington necessarily must have worked. The



                                             15
clear directive in Anderson prevents an employee’s claims from being entirely denied simply

because the employee’s evidence is untrustworthy and unreliable.

¶33 4. Did the Hearing Officer abuse his discretion when he refused to admit documents
pertaining to regulatory violations by Miller’s?

¶34     Under § 2-4-612(2), MCA, agencies are bound by common law and statutory rules of

evidence. When reviewing an evidentiary ruling, this Court determines only whether a lower

court abused its discretion. State v. Nichols, 2014 MT 343, ¶ 8, 377 Mont. 384, 339 P.3d
1274.

¶35     Arlington argues that the Hearing Officer should have admitted documents printed

from the Federal Motor Carrier Safety Administration’s website. Those documents show

that Miller’s was audited and scored poorly on “Hours-of-Service Compliance.” On a

percentage scale, with 100 being the worst score (fully out of compliance) and 0 being a

perfect score (fully in compliance), Miller’s scored 89.3% in a 2010 audit. It is not clear

from the testimony concerning the documents what exactly it means for a company to

receive a poor rating for Hours-of-Service Compliance—whether it means truckers’ hours

are not being recorded, the number of hours they are driving exceeds regulations, or

something else.

¶36     Arlington apparently sought to introduce the evidence to show that Miller’s

employees sometimes worked hours that exceeded federal hours limitations for truckers—

which he contends are more than 40 hours per week—and to show that Miller’s knew its

truckers were working over 40 hours a week. Given that the document doesn’t show that

the violations were for drivers exceeding maximum hours, it could not establish that Miller’s

                                             16
truckers were exceeding hours-of-service regulations or that Miller’s was aware of this.

Further, to the extent that it conceivably could establish that Miller’s truckers were

frequently working over 40 hours a week, and Miller’s knew this, it would be duplicative of

Tony Miller’s own testimony that drivers were hauling 2 to 3 loads a day at 4 to 4.5 hours

per load. At most, the document was grounds for impeaching Miller’s witnesses, and the

Hearing Officer allowed it to be used for that limited purpose. We therefore hold that it was

not an abuse of discretion for the Hearing Officer to exclude the evidence of Miller’s lack of

compliance with hours-of-service regulations.

                                      CONCLUSION

¶37    Substantial evidence supported the Hearing Officer’s finding that there was no verbal

agreement guaranteeing Arlington over $60,000 per year, and the Hearing Officer did not

abuse his discretion when he refused to admit documents showing Miller’s failed to comply

with hours-of-service requirements. We therefore affirm the District Court’s determinations

as to those issues. However, the Hearing Officer applied a heavier burden to Arlington than

the standard articulated by Anderson and Wage Claim of Holbeck, and he erroneously found

that Arlington never worked more than 40 hours in any week. We therefore reverse and

remand to the District Court with instructions to remand to the Hearing Officer for

determination, consistent with this opinion, of the overtime owed Arlington. On remand, the

Hearing Officer is free to further develop the record and employ any reasonable means to

determine Arlington’s hours. Finally, we note that Arlington requests on appeal that his

overtime pay be calculated according to a salary of $60,000 per year. However, because

Arlington was unable to prove an agreement for pay of $60,000 per year, any overtime pay
                                             17
will need to be calculated pursuant to the regulations governing determination of the hourly

rate for employees paid on a non-hourly basis. Mont. Admin. R. 24.16.2512(2).


                                                 /S/ JAMES JEREMIAH SHEA

We Concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ PATRICIA COTTER




                                            18